DETAILED ACTION
This action is in response to the amendment filed on 9/2/2021 which was filed in response to the Non-Final Rejection dated 3/2/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Units for the density in line 4 of the first paragraph in the Summary section on page 3 and in line 4 of the first paragraph of the Detailed Description on page 7 are missing. The units for density are also missing in the density ranges for the outer layer on page 10. The Examiner recommends adding the unit “g/cc” after each density range.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Opuszko (USPGPUB 2007/0275196) in view of Patrick et al (US Patent 5,332,616) and Takahashi et al (US Patent 6,329,465).
Regarding claims 1-2, Opuszko discloses a multilayer film having a high oxygen transmission rate and modulus [0001]. In an exemplary embodiment, the multilayer film 10 includes a first outer sealant layer 12, a second outer stiffening layer 14 and an inner core layer 16 disposed between the outer layers [0026] [Fig. 1].

    PNG
    media_image1.png
    432
    565
    media_image1.png
    Greyscale

The core layer has high oxygen permeability and can comprise an ethylene-alpha-olefin copolymer having a density in the range of 0.85 to about 0.89, such as from 0.860 to 0.885 g/cc (A multilayer film comprising: an intermediate layer comprising an 
Opuszko is silent with regard to an outer layer (other than the sealing layer) comprising an ethylene alpha olefin copolymer of density 0.92 to 0.950 g/cc. Opuszko is silent with regard to the core layer comprising a blend of an ethylene alpha olefin copolymer and an LDPE.
Patrick discloses a packaging film useful in the packaging of food items, especially produce [Col 1, lines 8-10]. An object of the invention is to provide a film suitable for use in the packaging of produce which combines good abuse resistance, tensile strength, and seal strength, with high O2 and CO2 transmission rates [Col 1, lines 34-39]. The multilayer film comprises a core layer comprising a blend of ethylene butyl acrylate copolymer and a VDLPE and two outer layers comprising a blend of ethylene alpha olefin copolymer having a density of at least about 0.916 g/cc and EVA copolymer [Col 1, lines 41-48]. The ethylene alpha olefin copolymer in the outer layers can be LLDPE or LMDPE having a density range of 0.916 to 0.925 g/cc and from 0.926 
Opuszko is analogous because it discloses multilayer films with high oxygen transmission that can be used for packaging seafood.
Patrick is analogous because it discloses multilayer packaging films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Patrick’s outer layer composition for Opuszko’s stiffening layer and/or for an outer abuse layer (an outer layer comprising an ethylene alpha olefin copolymer of density 0.92 to 0.950 g/cc).  One of ordinary skill in the art would have been motivated to use such a composition for these layers because this would provide a material with good abuse resistance, tensile strength, and high O2 transmission rates as disclosed by Patrick and as desired by Opuszko for the stiffening layer and/or the abuse layer. As disclosed above, Opuszko discloses the desirability of the stiffening layer to have a combination of high modulus and OTR and it can also serve as an abuse layer. Patrick discloses a film which combines good abuse resistance, tensile strength, and high O2 transmission rates wherein the outer layers use a composition comprising an ethylene alpha olefin copolymer such as LLDPE or LMDPE and EVA copolymer. Furthermore, both Opuszko and Patrick disclose irradiating the films with high energy electrons ([0085] Opuszko) ([Col 4, lines 13-22] Patrick), Opuszko discloses the desirability of good optical properties [0072], and Patrick discloses that the irradiation improves the optical properties of the film [Col 4, 
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.92 to 0.950 overlaps the prior art ranges of 0.916 to 0.925 g/cc (LLDPE) and 0.926 to 0.940 g/cc (LMDPE).
Opuszko in view of Patrick is silent with regard to the core layer comprising a blend of an ethylene alpha olefin copolymer and an LDPE.
Takahashi discloses an ethylene copolymer composition and uses thereof [Col 1, lines 11-12]. The ethylene copolymer composition comprises ethylene alpha-olefin copolymers (A), (B), and/or (C) and a high-pressure radical process LDPE (E) [Col 6, lines 45-50] [Col 24, line 66 through Col 25, line 2]. The LDPE is contained in an amount of usually 1 to 40% by weight of the composition [Col 25, lines 3-13]. The composition can produce films of excellent transparency and mechanical strength [Col 28, lines 33-34]. The multi-layer film can be used for packaging food [Col 39, lines 55-61] [Col 46, line 66 through Col 47, line 11]. In one embodiment, a stretch packaging multi-layer film having a non-tacky and a tacky surface can be formed by using the ethylene copolymer composition for the intermediate layer, an LLDPE non-tacky outer 
Takahashi is analogous because it discloses multi-layer packaging film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Takahashi’s LDPE to Opuszko’s core layer composition in an amount of 1 to 40% by weight (an intermediate layer comprising an ethylene alpha olefin copolymer of density 0.855-0.895 in a blend with at least 10% LDPE per weight).  One of ordinary skill in the art would have been motivated to add LDPE to this layer because this would improve the film processability and film strength of Opuszko’s multilayer film as disclosed by Takahashi above. Both Opuszko and Takahashi disclose multilayered packaging films used for packaging food wherein the core layer comprises an ethylene alpha-olefin copolymer and wherein transparency and mechanical strength are desirable properties of the film.
Regarding claims 3 and 9, Opuszko discloses that the multilayer film can include additional layers, e.g. 3-8, 3-6, or 3-4 layers, provided that the desired OTR and modulus of the film is maintained [0071]. 
Opuszko is silent with regard to an additional intermediate layer of a blend of ethylene alpha olefin copolymer and LDPE.
Takahashi further discloses that the ethylene copolymer composition can be used for a core layer and an intermediate layer of the multilayer film when used as food packaging [Col 45, lines 48-52]. The multi-layer film structure generally comprises 2 to 7 layers [Col 46, lines 13-14]. The multilayer film structure can be oxygen permeable by using the ethylene copolymer composition [Col 46, lines 58-60].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an intermediate layer having the same composition as the core layer in Opuszko’s multilayer film.  One of ordinary skill in the art would have been motivated to add such a layer because both Opuszko and Takahashi disclose multilayered films for food packaging that can include additional layers, both Opuszko and Takahashi disclose using an ethylene alpha-olefin copolymer for the core layer, and Takahashi discloses that such a composition can be used for both a core layer and an intermediate layer in a multilayer film when used as food packaging. 
Regarding claims 4-5 and 10-13, Opuszko discloses that the multilayer film can have an OTR of at least 10,000 cc(STP)/m2/day/atm at 23 degrees C and 0% relative humidity [0013]. The film can have an OTR of at least 20,000 cc(STP)/m2/day/atm at 23 degrees C and 0% relative humidity as measured according to ASTM D-3985 [0027]. Various inventive embodiments have an OTR higher than 10,000 cc(STP)/m2/day/atm and above 11,000 cc(STP)/m2/day/atm (wherein the film has an oxygen permeability of more than 10,000 cc/m2*atm*24h as measured according to ASTM D3985 at 23°C and 0% relative humidity – claims 4, 10, and 12) (wherein the film has an oxygen permeability of more than 11,000 cc/m2*atm*24h as measured according to ASTM D3985 at 23°C and 0% relative humidity  - claims 5, 11, and 13) [page 12, Table 4, Examples 1-3].
Regarding claim 6, Opuszko discloses that the multilayer film can be used as lidding and heat-shrunk and heat sealed to a support member such as a tray (A 
Regarding claims 7 and 14, Opuszko discloses using the multilayer film to package seafood (A method for providing a packaging, the method comprising using the multilayer film according to claim 1 for packaging food – claim 7) (The method according to claim 7, wherein the food is sea food – claim 14) [0015] [0030] [0098].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Opuszko, Patrick et al, and Takahashi et al as applied to claim 1 above, and further in view of Becraft et al (USPGPUB 2010/0255162).
Regarding claim 8, the limitations of claim 1 have been set forth above. Opuszko further discloses that the film can be used as a lidstock for sealably enclosing a product on a support member, such as in a sol called “case-ready package” [0015] [0031]. The support member can be a tray [0031].
Opuszko is silent with regard to the material of the support member/tray.
Becraft discloses a package that enables on-demand oxygen generation within the interior of the package [0008]. The package includes an article such as a tray, a product disposed within the article, and a film sealed to the peripheral sealing surfaces of the tray [0070-71]. Well known tray materials such as APET can be used [0086].
Becraft is analogous because it discloses packaging films/containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an APET tray as Opuszko’s tray (A polymer packaging comprising a top lidding film and a bottom film, wherein the top lidding film is .

Response to Arguments
Applicant's arguments on pages 6-8, with regard to claims 1-7 and 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Opuszko (USPGPUB 2007/0275196) in view of Patrick et al (US Patent 5,332,616) and Takahashi et al (US Patent 6,329,465) have been fully considered but they are not persuasive. Applicant argues that the claimed multilayer film with a core layer comprising a blend of an ethylene alpha olefin copolymer and an LDPE would have been non-obvious to one of ordinary skill in the art in view of the cited prior art since LDPE and HDPE exhibit significant differences in oxygen permeability and therefore the claimed multilayer film is characterized by surprising and unexpected properties and is non-obvious. Applicant points to examples in the present disclosure in support of enhanced properties such as sufficient oxygen permeability, good organoleptic properties, efficient processing properties, and sealability to an APET tray. In particular, Applicant points to comparative example 3 containing no LDPE in the intermediate layers and a relative deterioration in processing behavior.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the Examiner notes that the teaching, suggestion, or motivation (TSM) to add Takahashi’s LDPE to Opuszko’s core layer composition is to improve the film processability and film strength of Opuszko’s multilayer film. In other words, there appears to be the same or similar reason to add LDPE to the core layer composition in the prior art, namely improved film processability.
Applicant argues on page 8 that the cited prior art provides no TSM for a PHOSITA to introduce a blend of an ethylene alpha olefin copolymer and an LDPE as an intermediate layer, thereby providing a multilayer film with improved properties such as high oxygen permeability.
Examiner’s response: As discussed above, the prior art does not need to disclose the same reason(s) as the present invention to add LDPE to the intermediate layer. Regarding the TSM to meet this limitation, a PHOSITA would have been motivated to add LDPE to the core layer because this would improve the film processability and film strength of Opuszko’s multilayer film as disclosed by Takahashi. Both Opuszko and Takahashi disclose multilayered packaging films used for packaging food wherein the core layer comprises an ethylene alpha-olefin copolymer and wherein transparency and mechanical strength are desirable properties of the film. See paragraphs 23-25 in the OA dated 3/2/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781